Citation Nr: 9927131	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-04 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  He had subsequent service in the U.S. Army Reserves 
from April 18, 1969 to April 13, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1992 rating determination by the Hartford, 
Connecticut Regional Office (RO).


FINDINGS OF FACT

1.  The evidence is insufficient to show that the veteran 
sustained injury to the low back during active service or 
while on active duty for training (ACDUTRA).

2.  The evidence is insufficient to show that a low back 
disability is related to active service or ACDUTRA.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Before the Board addresses the facts of this case, it should 
be noted that requests for have been sent to the National 
Personnel Records Center, to obtain records from the military 
hospital in Fort Benning, Georgia and the Base Dispensary at 
the Ramey Air Force Base in which the veteran claims 
treatment.  There is nothing to suggest that there is any 
other source of military records, and, therefore, the Board 
is satisfied that all reasonable efforts to obtain the 
veteran's military medical records have been made.

Available service medical records are negative for 
complaints, findings or treatment for symptoms of a back 
disorder.

Records from Matilde Berens Hospital dated in 1987 are 
significant for treatment of peptic ulcer disease.  These 
records are negative for complaints or treatment associated 
with a back disorder.

On VA examination in July 1992 the veteran reported a history 
of a back injury in 1971 and recent surgery with back 
problems since that time.  He complained of severe and 
persistent lower back pain radiating towards the right lower 
extremity.  Examination revealed lateral deviation of the 
dorsal spine and some straightening of the lumbar lordotic 
curve.  There was pain to pressure of the paravertebral 
muscles with moderate spasm.  The veteran had painful 
limitation of motion and straight leg raising was positive.  
There were no radicular signs and neurologic examination was 
within normal limits.  The clinical impression was 
paravertebral myositis and lumbar scoliosis.

In his substantive appeal, received by the RO in March 1993, 
the veteran indicated that he was treated in 1968 for 
injuries sustained when he fell down some stairs.  In 1971, 
he reportedly injured his back in a swimming pool accident 
during reserve training at Fort Benning.  He stated that X-
rays at that time showed lumbosacral strain.  He indicated 
that he was put on light duty and later continued periodic 
treatment at Ramey Air Force Base in Puerto Rico.  In a 
statement dated in August 1993, the veteran indicated that he 
was stationed with the 369th Station Hospital in Fort 
Benning, Georgia, at the time of his back injury in 1971.

On VA examination in October 1993, a review of previous 
studies showed central disc herniation at L4-5, degenerative 
joint disease and lumbosacral myositis.  

On a VA Form 21-3101 dated April 1994, the National Personnel 
Records Center (NPRC) indicated that the veteran had reserve 
service from April 18, 1969, through April 13, 1972.  The 
NPRC stated that there were no active duty or activity duty 
for training dates shown for this period and that all 
available records were previously furnished to the RO.

A report from Community Health Center dated in December 1994 
shows continued evaluation of the veteran for low back pain.  
The veteran was noted to have narrowed L4-5 discs and minor 
degenerative changes.  

A VA Form 21-3101 from the NPRC dated in April 1995 shows 
there were no additional service medical records found.

Additional records include reports from S.G. Pugsley, M.D. 
which show continued evaluation and treatment for low back 
pain between March and May 1995.  Records from Lawrence 
Memorial Hospital show the veteran underwent a right L4-5 
laminectomy and discectomy in April 1995.  Received by the RO 
in September 1995 were VA outpatient treatment reports which 
show treatment for complaints of low back pain between 
February and October 1993.

The veteran underwent VA examination in January 1998 in 
connection with a claim for pension benefits.  He complained 
of low back pain, more on the left.  He was noted to use a 
cane for walking and was unable to work due to chronic pain.  
The diagnosis was chronic low back pain of unknown etiology.

Social Security Administration (SSA) records were obtained 
which show that the veteran was receiving disability due to 
disc herniation and peptic ulcer disease.  

Pursuant to the Board's April 1998 remand, the RO again 
requested NPRC to verify ACDUTRA dates and provide any 
additional Army Reserves medical and personnel records.  
However, in a January 1999 response, NPRC reported that an 
additional search for clinical records was negative.  
Further, NPRC again verified the reserve period it had 
previously reported, indicating that ACDUTRA was not a matter 
of record.

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals-now the United States Court of Appeals for Veterans 
Claims (Court)-has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke VA's duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases, including schizophrenia, manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has also indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be verified by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service, or which, for certain 
diseases defined as chronic, were initially manifested to a 
degree of 10 percent or more within an applicable presumptive 
period.   38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

In the veteran's case, the available service medical records 
are entirely negative for any complaints, findings or 
treatment of a low back disability.

The post-service medical evidence contains no clinical 
reference to a back disorder until 1992, more than 20 years 
after service discharge.  This gap between separation from 
service in 1969 and the first documentation of back 
complaints in 1992, fails to demonstrate the presence of a 
continuity of symptomatology since service, as required to 
support the claim for service connection.  Simply stated, a 
low back disorder has not been shown to have been present 
during any period of service.  Thus, there is no competent 
evidence of a low back disorder of service onset; the second 
prong of Caluza is not satisfied.

The evidence does contain diagnostic impressions sufficient 
to establish that the veteran currently has low back 
disability manifested by disc herniation, degenerative joint 
disease and myositis.  Significantly, however, none of the 
medical evidence relates the disability to military service 
or any incident therein.  And the evidence does not reflect 
continuity of symptomatology since the veteran's separation 
from service.  He has not submitted any competent evidence 
that would establish a nexus between his current symptoms and 
active military service.  Therefore, the third prong of 
Caluza is not satisfied as there is no medical evidence of 
record establishing a nexus between the veteran's current low 
back disorder and any disease or injury which was incurred in 
or aggravated by service.  

The Board finds that the veteran's claim for service 
connection for a low back disorder is not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998.  In the absence of evidence of incurrence or 
aggravation during service and of a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The only other evidence submitted in support of the veteran's 
claim is his contentions.  However, he cannot meet his 
initial burden by relying upon his own or other lay persons' 
opinions on medical matters.  "[L]ay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  It 
follows that VA has no duty to assist the veteran in the 
development of his claim.  In the absence of a well-grounded 
claim, the Board does not have jurisdiction to decide the 
merits of the matter, and the appeal must be denied.  Boeck 
v. Brown, 7 Vet. App. 14 (1994)


ORDER

In the absence of a well grounded claim, service connection 
for a low back disorder is denied.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


 

